ORDER
Pursuant to an opinion of this Court issued on November 16, 1978, counsel for the parties in the above-styled matters and other related claims have conferred and computed the monetary amounts of additional compensation due and owing each *232of the claimants and have filed a written Stipulation reflecting the amounts of additional compensation due and owing each of said claimants, which Stipulation is hereby ORDERED filed. Pursuant to this Court’s opinion herein referred to and said Stipulation, awards are hereby made in favor of the following named claimants in the following stated amounts.
day of January, 1979. Dated this 5th
James Preston $ 5,888.75 D-927Í
Ralph Keeling 4,593.88 D-927b
Paul Leach 2,394.65 D-927k
Elva Petts 3,985.42 D-927d
Rondal Fury 4,296.92 D-927f
Arthur White 5,217.75 D-927h
Gertrude Preston 5,771.49 D-927j
Harry Wells 3,423.80 D-927c
Ralph Parker 2,070.77 D-927a
Icy Mae DeWeese 202.50 D-927g
Ethel Engegno 4,989.22 D-927e
JOHN B. GARDEN Presiding Judge